So Oo YN NWN A F&- WO NO

N NO NY KN DN NO RO ww
DR aA FPF WOW NO KY OF OO Pe I HD vn FP WD NY KF OC

Case 3:18-cr-05579-RJB Document 136 Filed 12/07/18 Page 1 of 1

 

clerics pameer eee oT |

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT TACOMA

No. CR18- 5579 RBL “A ¢

 

UNITED STATES OF AMERICA, )
Plaintiff,
vz INVOCATION OF RIGHTS AT
(Wich ‘ | hn Seat INITIAL APPEARANCE
Defendant.

 

 

 

 

I, {Michae | John J attr , the defendant in the above-entitled case,
accept Atw, Must, as my attorney, and invoke my Fifth and Sixth
Amendment rights to have my attorney present for any and all questioning,
interrogation or examination by law enforcement. This invocation of my rights applies
to the investigation in this case, and any other matter that may be the subject of
investigation. I also assert my right to remain silent. I revoke any previous waivers

relating to questioning and revoke any consent I have given to search.

DATED this Boa of Vecembe , 2018.

Defendant

 

FEDERAL PUBLIC DEFENDER

INVOCATION OF RIGHTS AT 1331 Broadway, Suite 400

INITIAL APPEARANCE - | Tacoma, WA 98402
(253) 593-6710

 
